Citation Nr: 0426870	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  97-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as major depression, post-
traumatic stress disorder (PTSD) and dysthymia.  


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1979.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

After reviewing the claims folder the Board concluded the 
issue should be drafted as including not only PTSD, but Major 
Depression which has currently been diagnosed.  


FINDING OF FACT

1.  The veteran first reported symptoms of insomnia, 
depression and anxiety in service.  

2.  The most complete evaluation of the veteran's psychiatric 
symptoms in the claims folder includes a period of 
hospitalization, with an unequivocal current diagnosis of 
major depression with a second diagnosis to "rule out 
PTSD."  


CONCLUSION OF LAW

Major depression, was incurred in active service. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The veteran has been notified of the evidence necessary to 
support her claim.  The  Board of Veterans' Appeals (Board) 
and the RO have assisted the veteran in the development of 
evidence to support her claim.  As the evidence supports the 
grant of service connection for Major Depression no further 
assistance to the veteran is required at this time.  

Relevant Laws and Regulations.  In general, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).  Notwithstanding the lack of a diagnosis 
of a disability during service, service connection may still 
be granted if all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See 
also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual Background and Analysis.  The Board has concluded the 
veteran's currently diagnosed Major Depression began in 
service.  The regulations clearly provide that it is not 
necessary that a disability be diagnosed as chronic in 
service, if symptoms in service are later diagnosed as 
representing a chronic disability.  See Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  After carefully reviewing the 
evidence the Board has concluded that the veteran's symptoms 
of major depression began in service.  38 C.F.R. § 3.303 (d).  

In this instance there has been some question as to the 
proper diagnosis and etiology of the veteran's current 
psychiatric disorder.  The Board has noted service connection 
was previously denied by the Board for a nervous disorder in 
January 1988.  At that time the diagnoses did not include 
either Major Depression or PTSD.  The RO correctly treated 
the veteran's claim for service connection for PTSD as a new 
claim that had not previously been adjudicated.  A newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered.  The regulations 
governing veterans' benefits recognize that "the field of 
mental disorders represents the greatest possible variety of 
etiology, chronicity and disabling effects, and requires 
differential consideration in these respects."  38 C.F.R. 
§ 4.125 (2003); See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  

In reaching its conclusion that service connection should be 
granted for Major Depression the Board carefully reviewed the 
medical record with particular attention to the consistent 
listing of symptoms such as insomnia, sleep disturbance, 
depression and anxiety and the changing diagnoses of those 
symptoms.  In making its determination, the Board must 
determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In reaching its determination the Board placed 
greatest weight on the records of the veteran's 
hospitalization at the VA in Palo Alto from January to March 
of 2003.  The Board also considered the veteran's history and 
the various diagnoses assigned to her symptoms.  

The Board has limited its recitation of the facts to those 
relevant to the diagnoses of the veteran's psychiatric 
symptoms.  Shortly after the veteran entered the service in 
August 1976 she complained of anxieties.  She admitted to the 
medical examiner she suffered from insomnia, anorexia and 
depression.  She was having difficulties with her family, 
regarding her husband and child.  The examiner's assessment 
was she had a situational reaction.  A mental health clinical 
consultation was recommended if needed.  In October 1976 the 
veteran complained she was unable to sleep at night for long 
periods of time.  Two days later she again complained of 
trouble sleeping.  Her husband had been gone for two months, 
her mother was keeping her baby in Texas.  She had worked at 
the supply depot for two weeks.  The assessment was 
situational stress reaction.  In January 1978 she was 
interviewed to start a mental health file.  An initial 
appointment was noted.  There are no entries of that 
appointment in the service medical records.  A follow up 
interview was conducted and a notation that she was counseled 
about a personal problem was recorded.  In January 1979 she 
again complained of difficulty sleeping.  She asked for a 
letter to support her request for a hardship discharge.  

The veteran's service personnel records reveal she was given 
excellent evaluations on the job.  She was eventually granted 
a hardship discharge due to family concerns.  During service 
her husband had been incarcerated, she had entered the 
service with one child and during service gave birth to a 
second child.  Her family responsibilities were noted to be 
the cause of her hardship discharge.  

A March 1979 Civil Service Examination included a normal 
mental hygiene evaluation.  

In February 1981 the veteran was hospitalized at VA and 
dysthymia was diagnosed.  

March 1989 VA records noted the veteran had problems with 
depression possible auditory hallucinations, instability and 
back pain.  October 1989 VA records included a diagnosis of 
schizoaffective disorder.  

An August 1993 letter from a private psychiatrist noted the 
veteran continued to have difficulty with a work injury and 
was prescribed antidepressants.  

An April 1997 letter from the VA PTSD clinic reveals she was 
screened and found appropriate for treatment in their 
program.  January 1998 VA records noted dysthymia had been 
diagnosed and also noted the addition of PTSD non-combat 
related.  

A VA examination in June 1997 concluded that the medical 
records did not support diagnosis of PTSD or depression 
secondary to trauma experienced in service.  VA outpatient 
treatment records noted the veteran had difficulty with sleep 
disturbance and nightmares.  

A second VA examination in October 1998 again noted the 
criteria for diagnosis of PTSD had not been met, but 
diagnosed dysthymic disorder.  

A private psychologist evaluated the veteran in June 2000.  
The diagnoses included PTSD with delayed onset, dysthymic 
disorder with atypical features from 1976, generalized 
anxiety disorder from 1976, Major depression disorder with a 
single episode, chronic with onset after injury in 1983, 
personality change due to back injury, psychic factors caused 
by medical condition and PTSD.  

In October 2000 a VA psychologist diagnosed malingering and a 
personality disorder.  

The veteran was accepted into the VA Palo Alto inpatient 
treatment program for PTSD for women in January 2003.  She 
was hospitalized for a period of approximately three months.  
The January 2003 evaluation included diagnoses of Major 
depressive disorder in remission and rule out PTSD.  The 
veteran's problems included insomnia.  The veteran was 
discharged without a change of diagnoses or additional 
evaluations in March 2003.  

A review of the evidence reveals the veteran has consistently 
suffered from symptoms such as insomnia, depression and 
anxiety since August of 1976.  Clearly the evidence in the 
claims folder previously indicated the veteran's symptoms in 
service were related to a situational reaction and not 
indicative of a chronic disability.  

The evidence first indicates a link between the anxiety in 
service and current diagnoses in the private psychologist 
report of June 2000.  The Board has placed great weight on 
the records of hospitalization from the VA Palo Alto which 
unequivocally diagnosed Major Depression.  That diagnosis is 
consistent with the recurrent nature of the veteran's 
psychiatric symptoms initially diagnosed as a situational 
reaction and then later dysthymia.  

The Board has concluded it is immaterial whether the veteran 
experienced trauma in service, if her symptoms of the 
currently diagnosed psychiatric disorder began in service.  
The regulations requiring verification of a stressor are 
designed to provide a link to service for a disorder whose 
first symptoms may appear many years after separation from 
the service.  In this instance where there is documentation 
in the service medical records of symptoms of insomnia, 
depression and anxiety such a finding is not necessary.  

As diagnosis is based on the history of symptoms, it is not 
uncommon for the correct diagnosis of a psychiatric 
disability to be reached many years after the symptoms are 
first reported.  In this case what first appeared as merely a 
transitory reaction to stressful situations, viewed over a 
period of many years clearly indicates the veteran had a 
chronic psychiatric disorder, which the medical professions 
who worked with and observed the veteran for a period of 
three months at Palo Alto unequivocally diagnosed as Major 
Depression.  Even after three months the psychiatrist did not 
enter a confirmed diagnosis of PTSD into the veteran's VA 
records of hospitalization.  The Board has concluded that the 
hospitalization in Palo Alto which included results of 
testing, a review of the veteran's medical records and 
observation of the veteran is the most accurate assessment of 
the proper diagnosis of her psychiatric symptoms.  

The Board has concluded the evidence supports the grant of 
service connection for Major Depression.  


ORDER

Service connection for Major Depression is granted. 



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



